Exhibit 10.1
2006 EQUITY INCENTIVE PLAN
As amended and restated June 3, 2008
1. PURPOSE.
          This 2006 Equity Incentive Plan is intended to provide incentive to
Employees and Directors of ABM Industries Incorporated (the “Company”) and its
eligible Affiliates, to encourage proprietary interest in the Company and to
encourage Employees and Directors to remain in the service of the Company or its
Affiliates.
2. DEFINITIONS.
          (a) “Administrator” means the Board or the Committee appointed to
administer the Plan, or a delegate of the Board as provided in Section 4(c).
          (b) “Affiliate” means any entity, whether a corporation, partnership,
joint venture or other organization that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control with
the Company.
          (c) “After-Tax Amount” means any amount to be received by an Executive
in connection with a Change in Control determined on an after-tax basis taking
into account the excise tax imposed pursuant to Code Section 4999, or any
successor provision thereto, any tax imposed by any comparable provision of
state law, and any applicable federal, state and local income and employment
taxes.
          (d) “Award” means any award of an Option, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares or an Other
Share-Based Award under the Plan.
          (e) “Award Agreement” means the agreement between the Company and the
recipient of an Award which contains the terms and conditions pertaining to the
Award.
          (f) “Beneficiary” means a person designated as such by a Participant
or a Beneficiary for purposes of the Plan or determined with reference to
Section 20.
          (g) “Board” means the Board of Directors of the Company.
          (h) “Cause” means (i) theft or dishonesty, (ii) more than one instance
of neglect or failure to perform employment duties, (iii) inability or
unwillingness to perform employment duties for an Employer,
(iv) insubordination, (v) abuse of alcohol or other drugs or substances
affecting Participant’s performance of his or her employment duties, (vi) the
breach of an employment agreement, including covenants not to compete, or any
other agreement between Participant and an Employer, (vii) the breach of
fiduciary duties to an Employer or any securities laws applicable to the Company
(viii) other misconduct, unethical or unlawful activity, (ix) being charged with
a crime involving a fraud, embezzlement or theft in connection with
Participant’s duties or in the course of Participant’s employment with an
Employer, (x) a conviction of or plea

 



--------------------------------------------------------------------------------



 



of “guilty” or “no contest” to a felony under the laws of the United States or
any state thereof, or (xi) a conviction of or plea of “guilty” or “no contest”
to a misdemeanor involving a crime of moral turpitude under the laws of the
United States or any state thereof.
          (i) “Change in Control” means, unless otherwise set forth in an award
agreement, that any of the following events occurs:
               (i) any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) (A) is or becomes
the beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 35% of the combined voting power of the
then-outstanding Voting Stock of the Company or succeeds in having nominees as
directors elected in an “election contest” within the meaning of Rule 14a-12(c)
under the Exchange Act and (B) within 18 months thereafter, individuals who were
members of the Board of Directors of the Company immediately prior to either
such event cease to constitute a majority of the members of the Board of
Directors of the Company; or unlawful activity, (ix) being charged with a crime
involving fraud, embezzlement or theft in connection with Participant’s duties
or in the course of Participant’s employment with an Employer, (x) a conviction
of or plea of “guilty” or “no contest” to a felony under the laws of the United
States or any state thereof, or (xi) a conviction of or plea of “guilty” or “no
contest” to a misdemeanor involving a crime of moral turpitude under the laws of
the United States or any state thereof.
               (ii) a majority of the Board ceases to be comprised of Incumbent
Directors; or
               (iii) the consummation of a reorganization, merger,
consolidation, plan of liquidation or dissolution, recapitalization or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of the stock or assets of another Company, or other transaction
(each, a “Business Transaction”), unless, in any such case, (A) no Person (other
than the Company, any entity resulting from such Business Transaction or any
employee benefit plan (or related trust) sponsored or maintained by the Company,
any Subsidiary or such entity resulting from such Business Transaction)
beneficially owns, directly or indirectly, 35% or more of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such Business Transaction and (B) at least one-half of the members of the
Board of Directors of the entity resulting from such Business Transaction were
Incumbent Directors at the time of the execution of the initial agreement
providing for such Business Transaction.
          (j) “Code” means the Internal Revenue Code of 1986, as amended.
          (k) “Committee” means the Officer Compensation and Stock Option
Committee of the Board.

2



--------------------------------------------------------------------------------



 



          (l) “Common Stock” means the $.01 par value common stock of the
Company.
          (m) “Company” means ABM Industries Incorporated, a Delaware Company.
          (n) “Covered Employee” shall have the meaning assigned in Code
Section 162(m), as amended, which generally includes the chief executive officer
or any Employee whose total compensation for the taxable year is required to be
reported to shareholders under the Exchange Act by reason of such Employee being
among the four highest compensated officers for the taxable year (other than the
chief executive officer).
          (o) “Director” means a director of the Company.
          (p) “Disability” or “Disabled” means, unless otherwise set forth in an
award agreement, that the Participant is unable to engage in any substantial
gainful activity by reason or any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
          (q) “Employee” means an individual employed by the Company or an
Affiliate (within the meaning of Code Section 3401 and the regulations
thereunder).
          (r) “Employer” means the Company or an Affiliate, which is the
employer of a Participant.
          (s) “Excess Parachute Payment” means a payment that creates an
obligation for Executive to pay excise taxes under Code Section 280G or any
successor provision thereto.
          (t) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (u) “Exercise Price” means the price per Share of Common Stock at
which an Option or Stock Appreciation Right may be exercised.
          (v) “Fair Market Value” of a Share as of a specified date means the
closing price at which Shares are traded on such date as reported in the New
York Stock Exchange composite transactions published in the Wall Street Journal,
or if no trading of Shares is reported for that day, on the next following day
on which trading is reported; provided that for purposes of determining the
exercise price of an Incentive Stock Option the Fair Market Value of a Share as
of the date of grant means the average of the opening and closing price at which
Shares are traded on such date as reported in the New York Stock Exchange
composite transactions published in the Wall Street Journal, or if no trading of
Shares is reported for that day, on the next preceding day on which trading was
reported.
          (w) “Family Member” means any person identified as an “immediate
family” member in Rule 16(a)-1(c) of the Exchange Act, as such Rule may be
amended from time to time. Notwithstanding the foregoing, the Administrator may
designate any other person(s) or entity(ies) as a “family member.”

3



--------------------------------------------------------------------------------



 



          (x) “Full Value Award” means an Award denominated in Shares that does
not provide for full payment in cash or property by the Participant.
          (y) “Incentive Stock Option” means an Option described in Code
Section 422(b).
          (z) “Incumbent Directors” means the individuals who, as of the date of
adoption of this Plan, are Directors of the Company and any individual becoming
a Director subsequent to the date hereof whose election, nomination for election
by the Company’s shareholders, or appointment, was approved by a vote of at
least two-thirds of the then Incumbent Directors (either by a specific vote or
by approval of the proxy statement of the Company approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.
          (aa) “Nonqualified Stock Option” means an Option not described in Code
Section 422(b) or 423(b).
          (bb) “Option” means a stock option granted pursuant to Section 7.
          (cc) “Other Share-Based Award” means an Award granted pursuant to
Section 12.
          (dd) “Outside Director” means a Director who is not an Employee.
          (ee) “Participant” means an Employee or Director who has received an
Award.
          (ff) “Performance Shares” means an Award denominated in Shares granted
pursuant to Section 11 that may be earned in whole or in part based upon
attainment of performance objectives established by the Administrator pursuant
to Section 14.
          (gg) “Plan” means this 2006 Stock Incentive Plan.
          (hh) “Prior Plans” means the Company’s 2002 Price-Vested Stock Option
Plan, the 1996 Price-Vested Stock Option Plan and the Time-Vested Stock Option
Plan
          (ii) “Purchase Price” means the Exercise Price times the number of
whole Shares with respect to which an Option is exercised.
          (jj) “Restricted Stock” means Shares granted pursuant to Section 9.
          (kk) “Restricted Stock Unit” means an Award denominated in Shares
granted pursuant to Section 10 in which the Participant has the right to receive
a specified number of Shares over a specified period of time.

4



--------------------------------------------------------------------------------



 



          (ll) “Retirement” means the voluntary termination of Employment by an
Employee at (i) age 60 or (ii) age 55 or older at a time when age plus years of
service equals or exceeds 65.
          (mm) “Share” means one share of Common Stock, adjusted in accordance
with Section 18 (if applicable).
          (nn) “Share Equivalent” means a bookkeeping entry representing a right
to the equivalent of one Share.
          (oo) “Stock Right” means a right to receive an amount equal to the
value of a specified number of Shares which will be payable in Shares or cash as
established by the Administrator.
          (pp) “Subsidiary” means any company in an unbroken chain of companies
beginning with the Company if each of the companies other than the last company
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other Companies in such
chain.
3. EFFECTIVE DATE.
          This Plan was adopted by the Board on January 10, 2006, to be
effective on the date the Plan is approved by the Company’s shareholders.
4. ADMINISTRATION.
          (a) Administration with respect to Outside Directors. With respect to
Awards to Outside Directors, the Plan shall be administered by the Board or the
Governance Committee of the Board. Notwithstanding the foregoing, all Awards
made to members of the Governance Committee of the Board shall be approved by
the Board.
          (b) Administration with respect to Employees. With respect to Awards
to Employees, the Plan shall be administered by the Board or the Committee.
               (i) If any member of the Committee does not qualify as an
“outside director” for purposes of Code Section 162(m), Awards under the Plan
for the Covered Employees shall be administered by a subcommittee consisting of
each Committee member who qualifies as an “outside director.” If fewer than two
Committee members qualify as “outside directors,” the Board shall appoint one or
more other Board members to such subcommittee who do qualify as “outside
directors,” so that the subcommittee will at all times consist of two or more
members all of whom qualify as “outside directors” for purposes of Code
Section 162(m).
               (ii) If any member of the Committee does not qualify as a
“non-employee director” for purposes of Rule 16b-3 promulgated under the
Exchange Act, then Awards under the Plan for the executive officers of the
Company and Directors shall be administered by a subcommittee consisting of each
Committee member who qualifies as a “non-employee director.” If fewer than two
Committee members qualify as “non-

5



--------------------------------------------------------------------------------



 



employee directors,” then the Board shall appoint one or more other Board
members to such subcommittee who do qualify as “non-employee directors,” so that
the subcommittee will at all times consist of two or more members all of whom
qualify as “non-employee directors” for purposes of Rule 16b-3 promulgated under
the Exchange Act.
          (c) Delegation of Authority to an Officer of the Company. The Board
may delegate to an officer or officers of the Company the authority to
administer the Plan with respect to Awards made to Employees who are not subject
to Section 16 of the Exchange Act.
          (d) Powers of the Administrator. The Administrator shall from time to
time at its discretion make determinations with respect to Employees and
Directors who shall be granted Awards, the number of Shares or Share Equivalents
to be subject to each Award, the vesting of Awards, the designation of Options
as Incentive Stock Options or Nonqualified Stock Options and other conditions of
Awards to Employees and Directors.
          The interpretation and construction by the Administrator of any
provisions of the Plan or of any Award shall be final. No member of a Committee
shall be liable for any action or determination made in good faith with respect
to the Plan or any Award.
          (e) Claims Administration. Notwithstanding the foregoing, within
30 days after a Change in Control, the Committee shall appoint an independent
committee consisting of at least three current (as of the effective date of such
event) or former officers and Directors of the Company, which shall thereafter
administer all claims for benefits under the Plan. Upon such appointment the
Administrator shall cease to have any responsibility for claims administration
under the Plan but shall continue to administer the Plan.
5. ELIGIBILITY.
          Subject to the terms and conditions set forth below, Awards may be
granted to Employees and Directors. Notwithstanding the foregoing, only
employees of the Company and its Subsidiaries may be granted Incentive Stock
Options.
          (a) Ten Percent Shareholders. An Employee who owns more than 10% of
the total combined voting power of all classes of outstanding stock of the
Company, its parent or any of its Subsidiaries is not eligible to receive an
Incentive Stock Option pursuant to this Plan. For purposes of this Section 5(a)
the stock ownership of an Employee shall be determined pursuant to Code
Section 424(d).
          (b) Number of Awards. A Participant may receive more than one Award,
including Awards of the same type, but only on the terms and subject to the
restrictions set forth in the Plan. Subject to adjustment as provided in
Section 18, the maximum aggregate number of Shares or Share Equivalents that may
be subject to Awards to a Participant in any calendar year is 1,000,000 Shares.
Notwithstanding the foregoing, for any one Share granted pursuant to a Full
Value Award, 3.3 fewer Shares may be made subject to Awards to that Participant
in that calendar year.

6



--------------------------------------------------------------------------------



 



6. STOCK.
          The stock subject to Awards granted under the Plan shall be Shares of
the Company’s authorized but unissued or reacquired Common Stock. The aggregate
number of Shares subject to Awards issued under this Plan shall not exceed
2.5 million Shares plus the number of shares previously authorized for issuance
under the 2002 Price-Vested Stock Option Plan, the 1996 Price-Vested Stock
Option Plan and the Time-Vested Stock Option Plan which are not required to be
issued upon the exercise of outstanding options under those plans on the
effective date of this Plan. Notwithstanding the foregoing, for any one Share
issued in connection with a Full Value Award, 3.3 fewer Shares will be available
for issuance in connection with future Awards. If any outstanding Option under
the Plan or any outstanding stock option grant under the Prior Plans for any
reason expires or is terminated or any Restricted Stock or Other Share-Based
Award is forfeited and under the terms of the expired or terminated Award the
Participant received no benefits of ownership during the period the Award was
outstanding, then the Shares allocable to the unexercised portion of such Option
or the forfeited Restricted Stock or Other Share-Based Award may again be
subjected to Awards under the Plan. The following Shares may not again be made
available for issuance under the Plan: Shares not issued or delivered as a
result of the net exercise of a Stock Appreciation Right or Option and Shares
used to pay the withholding taxes related to an Award.
          The limitations established by this Section 6 shall be subject to
adjustment as provided in Section 18.
7. TERMS AND CONDITIONS OF OPTIONS.
          Options granted to Employees and Directors pursuant to the Plan shall
be evidenced by written Option Agreements in such form as the Administrator
shall determine, subject to the following terms and conditions:
          (a) Number of Shares. Each Option shall state the number of Shares to
which it pertains, which shall be subject to adjustment in accordance with
Section 18.
          (b) Exercise Price. Each Option shall state the Exercise Price,
determined by the Administrator, which shall not be less than the Fair Market
Value of a Share on the date of grant, except as provided in Section 18.
          (c) Medium and Time of Payment. The Purchase Price shall be payable in
full in United States dollars upon the exercise of the Option; provided that
with the consent of the Administrator and in accordance with its rules and
regulations, the Purchase Price may be paid by the surrender of Shares in good
form for transfer, owned by the person exercising the Option and having a Fair
Market Value on the date of exercise equal to the Purchase Price, or in any
combination of cash and Shares, or in such acceptable form of payment as
approved by the Administrator, so long as the total of the cash and the Fair
Market Value of the Shares surrendered equals the Purchase Price. No Shares
shall be issued until full payment has been made.

7



--------------------------------------------------------------------------------



 



          (d) Term and Exercise of Options; Nontransferability of Options. Each
Option shall state the date after which it shall cease to be exercisable. No
Option shall be exercisable after the expiration of seven years from the date it
is granted or such lesser period established by the Administrator. An Option
shall, during a Participant’s lifetime, be exercisable only by the Participant.
No Option or any right granted thereunder shall be transferable by the
Participant by operation of law or otherwise, other than by will or the laws of
descent and distribution. Notwithstanding the foregoing, (i) a Participant may
designate a Beneficiary to succeed, after the Participant’s death, to all of the
Participant’s Options outstanding on the date of death; (ii) a Nonstatutory
Stock Option or any right granted thereunder may be transferable pursuant to a
qualified domestic relations order as defined in the Code or Title I of the
Employee Retirement Income Security Act; and (iii) any Participant may
voluntarily transfer any Nonstatutory Stock Option to a Family Member as a gift
or through a transfer to an entity domiciled in the United States in which more
than 50% of the voting or beneficial interests are owned by Family Members (or
the Participant) in exchange for an interest in that entity. In the event of any
attempt by a Participant to alienate, assign, pledge, hypothecate, or otherwise
dispose of an Option or of any right thereunder, except as provided herein, or
in the event of the levy of any attachment, execution, or similar process upon
the rights or interest hereby conferred, the Company at its election may
terminate the affected Option by notice to the Participant and the Option shall
thereupon become null and void.
          (e) Termination of Employment. In the event that a Participant who is
an Employee ceases to be employed by the Company or any of its Affiliates for
any reason, such Participant (or in the case of death, such Participant’s
designated Beneficiary) shall have the right (subject to the limitation that no
option may be exercised after its stated expiration date) to exercise the Option
either:
               (i) within four months after such termination of employment; or
               (ii) in the case of Retirement or death within one year after the
date thereof; or
               (iii) in the case of Disability, within one year from the date
the Committee or its delegate determines that the Participant is Disabled, or
               (iv) on such other terms established by the Committee in the
Agreement or otherwise prior to termination to the extent that, at the date of
termination of employment, the Option had vested pursuant to the terms of the
Option Agreement with respect to which such Option was granted and had not
previously been exercised. However, in addition to the rights and obligations
established in Section 16 below, if the employment of a Participant is
terminated by the Company or an Affiliate by reason of Cause, such Option shall
cease to be exercisable at the time of the Participant’s termination of
employment. The Administrator (or its delegate) shall determine whether a
Participant’s employment is terminated by reason of Cause. In making such
determination the Administrator (or its delegate) shall act fairly and shall
give the Participant an opportunity to be heard and present evidence on his or
her behalf. If a Participant’s employment terminates for reasons other than
Cause, but Cause is discovered after the termination and is determined to have
occurred by the Administrator

8



--------------------------------------------------------------------------------



 



(or its delegate), all outstanding Options shall cease to be exercisable upon
such determination.
          For purposes of this Section, the employment relationship will be
treated as continuing while the Participant is on military leave, sick leave
(including short term disability) or other bona fide leave of absence (to be
determined in the sole discretion of the Administrator, in accordance with rules
and regulations construing Code Sections 422(a)(2) and 409A). Notwithstanding
the foregoing, in the case of an Incentive Stock Option, employment shall not be
deemed to continue beyond three months after the Participant ceased active
employment, unless the Participant’s reemployment rights are guaranteed by
statute or by contract. In the event that an Incentive Stock Option is exercised
after the period following termination of employment that is required for
qualification under Code Section 422(b), such option shall be treated as a
Nonqualified Stock Option for all Plan purposes.
          In the event an Outside Director terminates service as a Director, the
former Director (or his or her designated Beneficiary in the event of the
Outside Director’s death) shall have the right (subject to the limitation that
no option may be exercised after its stated expiration date) to exercise the
Option (to the extent vested pursuant to the terms of the Option Agreement and
not previously exercised) within one year after such termination or on such
other terms established by the Board in the Agreement or otherwise prior to
termination of service.
          (f) Rights as a Shareholder. A Participant or a transferee of a
Participant shall have no rights as a shareholder with respect to any Shares
covered by his or her Option until the date of issuance of a stock certificate
for such Shares. No adjustment shall be made for dividends, distributions or
other rights for which the record date is prior to the date such stock
certificate is issued, except as provided in Section 18.
          (g) Modification, Extension and Renewal of Options. Subject to the
terms and conditions and within the limitations of the Plan, including the
limitations of Section 22, the Administrator may modify, extend or renew
outstanding Options granted to Employees and Directors under the Plan.
Notwithstanding the foregoing, however, no modification of an Option shall,
without the consent of the Participant, alter or impair any rights or
obligations under any Option previously granted under the Plan or cause any
Option to fail to be exempt from the requirements of Code Section 409A.
          (h) Limitation of Incentive Stock Option Awards. If and to the extent
that the aggregate Fair Market Value (determined as of the date the Option is
granted) of the Shares with respect to which any Incentive Stock Options are
exercisable for the first time by a Participant during any calendar year under
this Plan and all other plans maintained by the Company, its parent or its
Subsidiaries exceeds $100,000, the excess (taking into account the order in
which they were granted) shall be treated as Nonqualified Stock Options.
          (i) No Reload Options. Options that provide for the automatic grant of
another option upon exercise of the original option may not be granted under the
Plan.

9



--------------------------------------------------------------------------------



 



          (j) Other Provisions. The Option Agreement shall contain such other
provisions that are consistent with the terms of the Plan, including, without
limitation, restrictions upon the exercise of the Option, as the Administrator
shall deem advisable.
8. STOCK APPRECIATION RIGHTS.
          Stock Appreciation Rights granted to Participants pursuant to the Plan
may be granted alone, in addition to, or in conjunction with, Options.
          (a) Number of Shares. Each Stock Appreciation Right shall state the
number of Shares or Share Equivalents to which it pertains, which shall be
subject to adjustment in accordance with Section 18.
          (b) Calculation of Appreciation; Exercise Price. The appreciation
distribution payable on the exercise of a Stock Appreciation Right will be equal
to the excess of (i) the aggregate Fair Market Value (on the day before the date
of exercise of the Stock Appreciation Right) of a number of Shares equal to the
number of Shares or Share Equivalents in which the Participant is vested under
such Stock Appreciation Right on such date, over (ii) the Exercise Price
determined by the Administrator on the date of grant of the Stock Appreciation
Right which shall not be less than 100% of the Fair Market Value of a Share on
the date of grant.
          (c) Term and Exercise of Stock Appreciation Rights. Each Stock
Appreciation Right shall state the time or times when it may become exercisable.
No Stock Appreciation Right shall be exercisable after the expiration of seven
years from the date it is granted or such lesser period established by the
Administrator.
          (d) Payment. The appreciation distribution in respect of a Stock
Appreciation Right may be paid in Common Stock or in cash, or any combination of
the two, or in any other form of consideration as determined by the
Administrator and contained in the Stock Appreciation Right Agreement.
          (e) Limitations on Transferability. A Stock Appreciation Right shall,
during a Participant’s lifetime, be exercisable only by the Participant. No
Stock Appreciation Right or any right granted thereunder shall be transferable
by the Participant by operation of law or otherwise, other than by will or the
laws of descent and distribution. Notwithstanding the foregoing, (i) a
Participant may designate a beneficiary to succeed, after the Participant’s
death, to all of the Participant’s Stock Appreciation Rights outstanding on the
date of Termination of Employment. Each Stock Appreciation Right Agreement shall
set forth the extent to which the Participant shall have the right to exercise
the Stock Appreciation Right following termination of the Participant’s
employment or service with the Company and its Affiliates. Such provisions shall
be determined in the sole discretion of the Administrator, need not be uniform
among all Stock Appreciation Right Agreements entered into pursuant to the Plan,
and may reflect distinctions based on the reasons for termination of employment.
          (f) Termination of Employment. Each Stock Appreciation Right Agreement
shall set forth the extent to which the Participant shall have the right to
exercise the Stock Appreciation Right following termination of the Participant’s
employment of service with the

10



--------------------------------------------------------------------------------



 



Company and its Affiliates. Such provisions shall be determined in the sole
discretion of the Administrator, need not be uniform among all Sock Appreciation
Rights Agreements entered into pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of employment.
          (g) Rights as a Shareholder. A Participant or a transferee of a
Participant shall have no rights as a shareholder with respect to any Shares
covered by his or her Stock Appreciation Right until the date of issuance of
such Shares. Except as provided in Section 18, no adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such Shares are issued.
          (h) Other Terms and Conditions. The Stock Appreciation Right Agreement
may contain such other terms and conditions, including restrictions or
conditions on the vesting of the Stock Appreciation Right or the conditions
under which the Stock Appreciation Right may be forfeited, as may be determined
by the Administrator that are consistent with the Plan.
9. RESTRICTED STOCK.
          (a) Grants. Subject to the provisions of the Plan, the Administrator
shall have sole and complete authority to determine the Employees and Directors
to whom, and the time or times at which, grants of Restricted Stock will be
made, the number of shares of Restricted Stock to be awarded, the price (if any)
to be paid by the recipient of Restricted Stock, the time or times within which
such Awards may be subject to forfeiture, and all other terms and conditions of
the Awards. The Administrator may condition the grant of Restricted Stock upon
the attainment of specified performance objectives established by the
Administrator pursuant to Section 14 or such other factors as the Administrator
may determine, in its sole discretion.
          The terms of each Restricted Stock Award shall be set forth in a
Restricted Stock Agreement between the Company and the Participant, which
Agreement shall contain such provisions as the Administrator determines to be
necessary or appropriate to carry out the intent of the Plan. Each Participant
receiving a Restricted Stock Award shall be issued a stock certificate in
respect of such shares of Restricted Stock. Such certificate shall be registered
in the name of such Participant, and shall bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Award. The
Administrator shall require that stock certificates evidencing such shares be
held by the Company until the restrictions lapse and that, as a condition of any
Restricted Stock Award, the Participant shall deliver to the Company a stock
power relating to the stock covered by such Award. Notwithstanding any other
provision of the Plan to the contrary, except with respect to a maximum of 5% of
the shares authorized for issuance under Section 6, any Awards of Restricted
Stock which vest on the basis of the Participant’s length of service with the
Company or its subsidiaries shall not provide for vesting that is any more rapid
than annual pro rata vesting over a three-year period and any Awards of
Restricted Stock which provide for vesting upon the attainment of performance
goals shall provide for a performance period of at least 12 months.
          (b) Restrictions and Conditions. The shares of Restricted Stock
awarded pursuant to this Section 9 shall be subject to the following
restrictions and conditions:

11



--------------------------------------------------------------------------------



 



               (i) During a period set by the Administrator commencing with the
date of such Award (the “Restriction Period”), the Participant shall not be
permitted to sell, transfer, pledge, assign or encumber shares of Restricted
Stock awarded under the Plan. Within these limits, the Administrator, in its
sole discretion, may provide for the lapse of such restrictions in installments
and may accelerate or waive such restrictions in whole or in part, based on
service, performance, or such other factors or criteria as the Administrator may
determine in its sole discretion.
               (ii) Except as provided in this paragraph (ii) and paragraph
(i) above, the Participant shall have, with respect to the shares of Restricted
Stock, all of the rights of a shareholder of the Company, including the right to
vote the shares and the right to receive any cash dividends. The Administrator,
in its sole discretion, as determined at the time of Award, may provide that the
payment of cash dividends shall or may be deferred and, if the Administrator so
determines, invested in additional shares of Restricted Stock to the extent
available under Section 6, or otherwise invested. Stock dividends issued with
respect to Restricted Stock shall be treated as additional shares of Restricted
Stock that are subject to the same restrictions and other terms and conditions
that apply to the shares with respect to which such dividends are issued.
               (iii) The Administrator shall specify the conditions under which
shares of Restricted Stock shall vest or be forfeited and such conditions shall
be set forth in the Restricted Stock Agreement.
               (iv) If and when the Restriction Period applicable to shares of
Restricted Stock expires without a prior forfeiture of the Restricted Stock,
certificates for an appropriate number of unrestricted shares shall be delivered
promptly to the Participant, and the certificates for the shares of Restricted
Stock shall be cancelled.
10. RESTRICTED STOCK UNITS.
          (a) Grants. Subject to the provisions of the Plan, the Administrator
shall have sole and complete authority to determine the Employees and Directors
to whom, and the time or times at which, grants of Restricted Stock Units will
be made, the number of Restricted Stock Units to be awarded, the price (if any)
to be paid by the recipient of the Restricted Stock Units, the time or times
within which such Restricted Stock Units may be subject to forfeiture, and all
other terms and conditions of the Restricted Stock Unit Awards. The
Administrator may condition the grant of Restricted Stock Unit Awards upon the
attainment of specified performance objectives established by the Administrator
pursuant to Section 14 or such other factors as the Administrator may determine,
in its sole discretion.
          The terms of each Restricted Stock Unit Award shall be set forth in a
Restricted Stock Unit Award Agreement between the Company and the Participant,
which Agreement shall contain such provisions as the Administrator determines to
be necessary or appropriate to carry out the intent of the Plan. With respect to
a Restricted Stock Unit Award, no certificate for shares of stock shall be
issued at the time the grant is made (nor shall any book entry be made in the
records of the Company) and the Participant shall have no right to or interest
in shares of stock of the Company as a result of the grant of Restricted Stock
Units.

12



--------------------------------------------------------------------------------



 



          (b) Restrictions and Conditions. The Restricted Stock Units awarded
pursuant to this Section 10 shall be subject to the following restrictions and
conditions:
               (i) At the time of grant of a Restricted Stock Unit Award, the
Administrator may impose such restrictions or conditions on the vesting of the
Restricted Stock Units, as the Administrator deems appropriate. Within these
limits, the Administrator, in its sole discretion, may provide for the lapse of
such restrictions in installments and may accelerate or waive such restrictions
in whole or in part, based on service, performance, a Change in Control or such
other factors or criteria as the Administrator may determine in its sole
discretion. The foregoing notwithstanding, no action pursuant to the preceding
sentence may alter the time of payment of the Restricted Stock Unit Award, if
such alteration would cause the Award to be subject to penalty under Code
Section 409A.
               (ii) Dividend equivalents may be credited in respect of
Restricted Stock Units, as the Administrator deems appropriate. Such dividend
equivalents may be paid in cash or converted into additional Restricted Stock
Units by dividing (1) the aggregate amount or value of the dividends paid with
respect to that number of Shares equal to the number of Restricted Stock Units
then credited by (2) the Fair Market Value per Share on the payment date for
such dividend. The additional Restricted Stock Units credited by reason of such
dividend equivalents will be subject to all of the terms and conditions of the
underlying Restricted Stock Unit Award to which they relate.
               (iii) The Administrator shall specify the conditions under which
Restricted Stock Units shall vest or be forfeited and such conditions shall be
set forth in the Restricted Stock Unit Agreement.
          (c) Deferral Election. Each recipient of a Restricted Stock Unit Award
may be eligible, subject to Administrator approval, to elect to defer all or a
percentage of any Shares he or she may be entitled to receive upon the lapse of
any restrictions or vesting period to which the Award is subject. This election
shall be made by giving notice in a manner and within the time prescribed by the
Administrator and in compliance with the requirements of Code Section 409A. Each
Participant must indicate the percentage (expressed in whole percentages) he or
she elects to defer of any Shares he or she may be entitled to receive. If no
notice is given, the Participant shall be deemed to have made no deferral
election. Each deferral election filed with the Administrator shall become
irrevocable on and after the prescribed deadline.
11. PERFORMANCE SHARES.
          (a) Grants. Subject to the provisions of the Plan, the Administrator
shall have sole and complete authority to determine the Employees and Directors
to whom, and the time or times at which, grants of Performance Shares will be
made, the number of Performance Shares to be awarded, the price (if any) to be
paid by the recipient of the Performance Shares, the time or times within which
such Performance Shares may be subject to forfeiture, and all other terms and
conditions of the Performance Share Awards. The Administrator may condition the
grant of Performance Share Awards upon the attainment of specified performance
objectives established

13



--------------------------------------------------------------------------------



 



by the Administrator pursuant to Section 14 or such other factors as the
Administrator may determine, in its sole discretion.
          The terms of each Performance Share Award shall be set forth in a
Performance Share Award Agreement between the Company and the Participant, which
Agreement shall contain such provisions as the Administrator determines to be
necessary or appropriate to carry out the intent of the Plan. With respect to a
Performance Share Award, no certificate for shares of stock shall be issued at
the time the grant is made (nor shall any book entry be made in the records of
the Company) and the Participant shall have no right to or interest in shares of
stock of the Company as a result of the grant of Performance Shares.
          (b) Restrictions and Conditions. The Performance Shares awarded
pursuant to this Section 11 shall be subject to the following restrictions and
conditions: At the time of grant of a Performance Share Award, the Administrator
may set performance objectives in its discretion which, depending on the extent
to which they are met, will determined the number of Performance Shares that
will be paid out to the Participant. The time period during which the
performance objectives must be met will be called the “Performance Period.”
After the applicable Performance Period has ended, the recipient of the
Performance Shares will be entitled to receive the number of Performance Shares
earned by the Participant over the Performance Period, to be determined as a
function of the extent to which the corresponding performance objectives have
been achieved. After the grant of a Performance Share Award, the Administrator,
in its sole discretion, may reduce or waive any performance objective for such
Performance Share Award; provided, however, that no performance objective may be
waved or reduced for a Covered Employee and further provided that no such action
may alter the time of payment of the Performance Share Award, if such alteration
would cause the award to be subject to penalty under Code Section 409A.
12. OTHER SHARE-BASED AWARDS.
          (a) Grants. Other Awards of Shares and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, Shares (“Other
Share-Based Awards”), may be granted either alone or in addition to or in
conjunction with other Awards under this Plan. Awards under this Section 12 may
include (without limitation) Stock Rights, the grant of Shares conditioned upon
some specified event, the payment of cash based upon the performance of the
Shares or the grant of securities convertible into Shares.
          Subject to the provisions of the Plan, the Administrator shall have
sole and complete authority to determine the Employees and Directors to whom and
the time or times at which Other Share-Based Awards shall be made, the number of
Shares or other securities, if any, to be granted pursuant to Other Share-Based
Awards, and all other conditions of the Other Share-Based Awards. The
Administrator may condition the grant of an Other Share-Based Award upon the
attainment of specified performance goals or such other factors as the
Administrator shall determine, in its sole discretion. In granting an Other
Share-Based Award, the Administrator may determine that the recipient of an
Other Share-Based Award shall be entitled to receive, currently or on a deferred
basis, interest or dividends or dividend equivalents with respect to the Shares
or other securities covered by the Award, and the Administrator may provide that
such amounts (if any) shall be deemed to have been reinvested in additional
Shares

14



--------------------------------------------------------------------------------



 



or otherwise reinvested. The terms of any Other Share-Based Award shall be set
forth in an Other Share-Based Award Agreement between the Company and the
Participant, which Agreement shall contain such provisions as the Administrator
determines to be necessary or appropriate to carry out the intent of the Plan.
          (b) Terms and Conditions. In addition to the terms and conditions
specified in the Other Share-Based Award Agreement, Other Share-Based Awards
shall be subject to the following:
               (i) Any Other Share-Based Award may not be sold, assigned,
transferred, pledged or otherwise encumbered prior to the date on which the
Shares are issued or the Award becomes payable, or, if later, the date on which
any applicable restriction, performance or deferral period lapses.
               (ii) The Other Share-Based Award Agreement shall contain
provisions dealing with the disposition of such Award in the event of
termination of the Employee’s employment or the Director’s service prior to the
exercise, realization or payment of such Award, and the Administrator in its
sole discretion may provide for payment of the Award in the event of the
Participant’s retirement, Disability or death or a Change of Control, with such
provisions to take account of the specific nature and purpose of the Award.
13. OTHER PAYMENTS IN SHARES.
          Shares may be issued under this Plan to satisfy the payment of all or
part of an award pursuant to the Company’s annual bonus plan. In addition, all
or part of any Director’s fees may be paid in Shares or Share Equivalents issued
under this Plan. Any Shares issued pursuant to this Section 13 shall reduce the
number of Shares authorized under Section 6 but shall not be considered an Award
for purposes of the maximum grant limitation in Section 5(b).
14. PERFORMANCE OBJECTIVES.
          (a) Authority to Establish. The Administrator shall determine the
terms and conditions of Awards at the date of grant or thereafter; provided that
performance objectives for each year, if any, shall be established by the
Administrator not later than the latest date permissible under Code
Section 162(m).
          (b) Criteria. To the extent that such Awards are paid to Employees the
performance objectives to be used, if any, shall be expressed in terms of one or
more of the following: total shareholder return; earnings per share; stock
price; return on equity; net earnings; income from continuing operations;
related return ratios; cash flow; net earnings growth; earnings before interest,
taxes, depreciation and amortization (EBITDA); gross or operating margins;
productivity ratios; expense targets; operating efficiency; market share;
customer satisfaction; working capital targets (including, but not limited to
days sales outstanding); return on assets; increase in revenues; decrease in
expenses; increase in funds from operations (FFO); and increase in FFO per
share. Awards may be based on performance against objectives for more than one
Subsidiary or segment of the Company. For example, awards for an Executive

15



--------------------------------------------------------------------------------



 



employed by the Company may be based on overall corporate performance against
objectives, but awards for an Executive employed by a Subsidiary may be based on
a combination of corporate, segment, and Subsidiary performance against
objectives. Performance objectives, if any, established by the Administrator may
be (but need not be) different from year-to-year, and different performance
objectives may be applicable to different Participants. Performance objectives
may be determined on an absolute basis or relative to internal goals or relative
to levels attained in prior years or related to other companies or indices or as
ratios expressing relationships between two or more performance objectives. In
addition, performance objectives may be based upon the attainment of specified
levels of Company performance under one or more of the measures described above
relative to the performance of other corporations.
          (c) Adjustments. The Committee shall specify the manner of adjustment
of any performance objectives to the extent necessary to prevent dilution or
enlargement of any award as a result of extraordinary events or circumstances,
as determined by the Committee, or to exclude the effects of extraordinary,
unusual, or non-recurring items; changes in applicable laws, regulations, or
accounting principles; currency fluctuations; discontinued operations; non-cash
items, such as amortization, depreciation, or reserves; asset impairment; or any
recapitalization, restructuring, reorganization, merger, acquisition,
divestiture, consolidation, spin-off, split-up, combination, liquidation,
dissolution, sale of assets, or other similar corporate transaction. Any
adjustment to performance objectives pursuant to this Section 14(c) shall be
done in accordance with Code Section 162(m).
15. CHANGE IN CONTROL.
          (a) Discretion to Accelerate. An Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the applicable Award Agreement and determined by the
Administrator on a grant by grant basis or as may be provided in any other
written agreement between the Company and any Affiliate or Subsidiary and the
Participant; provided, however, that in the absence of such provision, no such
acceleration shall occur and any such acceleration shall be subject to the
limits set forth in Section 15(b).
          (b) Limitation on Acceleration. In connection with any acceleration of
vesting or change in exercisability upon or after a Change in Control, if any
amount or benefit to be paid or provided under an Award or under any other
agreement between a Participant and Company would be an Excess Parachute Payment
(including after taking into account the value, to the maximum extent permitted
by Code Section 280G, of covenants by or restrictions on Participant following
the Change in Control), then the payments and benefits to be paid or provided
will be reduced to the minimum extent necessary (but in no event to less than
zero) so that no portion of any such payment or benefit, as so reduced,
constitutes an Excess Parachute Payment; provided, however, that the foregoing
reduction will not be made if such reduction would result in a Participant
receiving an After-Tax Amount less than 90% of the After-Tax Amount of the
payments Participant would have received under such Awards or any other
agreement without regard to this limitation. Whether requested by a Participant
or the Company, the determination of whether any reduction in such payments or
benefits is required pursuant to the preceding sentence, and the value to be
assigned to any covenants by or restrictions on Participant, for purposes of
determining the amount, if any, of the Excess Parachute Payment

16



--------------------------------------------------------------------------------



 



will be made at the expense of the Company by the Company’s independent
accountants or benefits consultant. The fact that a Participant’s right to
payments or benefits may be reduced by reason of the limitations contained in
this paragraph will not of itself limit or otherwise affect any other rights of
a Participant under any other agreement. In the event that any payment or
benefit intended to be provided is required to be reduced pursuant to this
paragraph, a Participant will be entitled to designate the payments and/or
benefits to be so reduced in order to give effect to this paragraph, provided,
however, that payments that do not constitute deferred compensation within the
meaning of Section 409A will be reduced first. The Company will provide
Participant with all information reasonably requested by Participant to permit
Participant to make such designation. In the event that Participant fails to
make such designation within 10 business days after receiving notice from the
Company of a reduction under this paragraph, the Company may effect such
reduction in any manner it deems appropriate.
16. FORFEITURE FOR CAUSE.
          Notwithstanding any other provision of this Plan to the contrary, if
the Participant engages in conduct which constitutes Cause prior to, or during
the twelve month period following, the exercise of the Option or the vesting of
the Award, the Administrator (or its delegate) may
          (a) rescind the exercise of any Option exercised during the period
beginning twelve months prior to through 24 months after the Participant’s
termination of employment or service with the Company or its Affiliates and
cancel all outstanding Awards within 24 months after the Participant’s
termination of employment or service with the Company or its Affiliates, and
          (b) demand that the Participant pay over to the Company the proceeds
(less the Participant’s purchase price, if any) received by the Participant upon
(i) the sale, transfer or other transaction involving the Shares acquired upon
the exercise of any Option exercised during the period beginning twelve months
prior to through 24 months after the Participant’s termination of employment or
service with the Company or its Affiliates or (ii) the vesting of any Award
within twelve months prior to through 24 months after the Participant’s
termination of employment or service with the Company or its Affiliates, in such
manner and on such terms and conditions as may be required, and, without
limiting any other remedy the Company or its Affiliates may have, the Company
shall be entitled to set-off against the amount of any such proceeds any amount
owed the Participant by the Company or its Affiliates to the fullest extent
permitted by law.
17. TERM OF PLAN.
          Awards may be granted pursuant to the Plan until the termination of
the Plan on January 10, 2016.
18. RECAPITALIZATION.
          Subject to any required action by the shareholders, the number of
Shares covered by this Plan as provided in Section 6, the maximum grant
limitation in Section 5(b), the number

17



--------------------------------------------------------------------------------



 



of Shares or Share Equivalents covered by or referenced in each outstanding
Award, and the Exercise Price of each outstanding Option or Stock Appreciation
Right and any price required to be paid for Restricted Stock or Other
Share-Based Award shall be proportionately adjusted for any increase or decrease
in the number of issued Shares resulting from a subdivision or consolidation of
Shares, the payment of a stock dividend (but only of Common Stock) or any other
increase or decrease in the number of such Shares effected without receipt of
consideration by the Company or the declaration of a dividend payable in cash
that has a material effect on the price of issued Shares.
          Subject to any required action by the shareholders, if the Company
shall be a party to any merger, consolidation or other reorganization, each
outstanding Award shall pertain and apply to the securities to which a holder of
the number of Shares or Share Equivalents subject to the Award would have been
entitled. In the event of a change in the Common Stock as presently constituted,
which is limited to a change of all of its authorized shares with par value into
the same number of shares with a different par value or without par value, the
shares resulting from any such change shall be deemed to be the Common Stock
within the meaning of the Plan.
          To the extent that the foregoing adjustments relate to stock or
securities of the Company, such adjustments shall be made by the Administrator,
whose determination in that respect shall be final, binding and conclusive,
provided that each Incentive Stock Option granted pursuant to this Plan shall
not be adjusted in a manner that causes the Option to fail to continue to
qualify as an incentive stock option within the meaning of Code Section 422 or
subject the Option to the requirements of Code Section 409A.
          Except as expressly provided in this Section 18, a Participant shall
have no rights by reason of any subdivision or consolidation of shares of stock
of any class or the payment of any stock dividend or any other increase or
decrease in the number of shares of stock of any class or by reason of any
dissolution, liquidation, merger or consolidation or spin-off of assets or stock
of another Company, and any issue by the Company of shares of stock of any class
or securities convertible into shares of stock of any class, shall not affect
the number or price of Shares subject to the Option.
          The grant of an Option pursuant to the Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business assets.
19. SECURITIES LAW REQUIREMENTS AND LIMITATION OF RIGHTS.
          (a) Securities Law. No Shares shall be issued pursuant to the Plan
unless and until the Company has determined that: (i) it and the Participant
have taken all actions required to register the Shares under the Securities Act
of 1933 or perfect an exemption from registration; (ii) any applicable listing
requirement of any stock exchange on which the Common Stock is listed has been
satisfied; and (iii) any other applicable provision of state or federal law has
been satisfied.

18



--------------------------------------------------------------------------------



 



          (b) Employment Rights. Neither the Plan nor any Award granted under
the Plan shall be deemed to give any individual a right to remain employed by
the Company or an Affiliate or to remain a Director. The Company and its
Affiliates reserve the right to terminate the employment of any employee at any
time, with or without cause or for no cause, subject only to a written
employment contract (if any), and the Board reserves the right to terminate a
Director’s membership on the Board for cause in accordance with the Company’s
Restated Certificate of Incorporation.
          (c) Shareholders’ Rights. Except as provided by the Administrator in
accordance with or Section 12, a Participant shall have no dividend rights,
voting rights or other rights as a shareholder with respect to any Shares
covered by his or her Award prior to the issuance of a stock certificate for
such Shares. No adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date when such certificate is issued.
          (d) Creditors’ Rights. A holder of an Other Share-Based Award shall
have no rights other than those of a general creditor of the Company. An Other
Share-Based Award shall represent an unfunded and unsecured obligation of the
Company, subject to the terms and conditions of the applicable Other Share-Based
Award Agreement. An Other Share-Based Award shall not be deemed to create a
trust for the benefit of any individual.
20. BENEFICIARY DESIGNATION.
          Participants and their Beneficiaries may designate on the prescribed
form one or more Beneficiaries to whom distribution shall be made of any Award
outstanding at the time of the Participant’s or Beneficiary’s death. A
Participant or Beneficiary may change such designation at any time by filing the
prescribed form with the Administrator. If a Beneficiary has not been designated
or if no designated Beneficiary survives the Participant or Beneficiary,
distribution will be made to the residuary beneficiary under the terms of the
Participant’s or Beneficiary’s last will and testament or, in the absence of a
last will and testament, to the Participant’s or Beneficiary’s estate as
Beneficiary.
21. AMENDMENT OF THE PLAN.
          The Board may suspend or discontinue the Plan or revise or amend it
with respect to any Shares at the time not subject to Awards except that,
without approval of the shareholders of the Company, no such revision or
amendment shall:
          (a) Increase the number of Shares subject to the Plan;
          (b) Change the designation in Section 5 of the class of Employees
eligible to receive Awards;
          (c) Decrease the price at which Incentive Stock Options may be
granted;
          (d) Remove the administration of the Plan from the Administrator; or
          (e) Amend this Section 21 to defeat its purpose.

19



--------------------------------------------------------------------------------



 



22. NO AUTHORITY TO REPRICE.
          Without the consent of the shareholders of the Company, except as
provided in Section 18, the Administrator shall have no authority to effect
either (i) the repricing of any outstanding Options or Stock Appreciation Rights
under the Plan or (ii) the cancellation of any outstanding Options or Stock
Appreciation Rights under the Plan and the grant in substitution therefor of new
Options or Stock Appreciation Rights under the Plan covering the same or
different numbers of shares of Common Stock.
23. NO OBLIGATION TO EXERCISE OPTION.
          The granting of an Option shall impose no obligation upon the
Participant to exercise such Option.
24. APPROVAL OF SHAREHOLDERS.
          This Plan and any amendments requiring shareholder approval pursuant
to Section 21 shall be subject to approval by affirmative vote of the
shareholders of the Company. Such vote shall be taken at the first annual
meeting of shareholders following the adoption of the Plan or of any such
amendments, or any adjournment of such meeting.
25. WITHHOLDING TAXES.
          (a) General. To the extent required by applicable law, the person
exercising any Option granted under the Plan or the recipient of any payment or
distribution under the Plan shall make arrangements satisfactory to the Company
for the satisfaction of any applicable withholding tax obligations. The Company
shall not be required to make such payment or distribution until such
obligations are satisfied.
          (b) Other Awards. The Administrator may permit a Participant who
exercises Nonqualified Stock Options or who vests in Restricted Stock Awards to
satisfy all or part of his or her withholding tax obligations by having the
Company withhold a portion of the Shares that otherwise would be issued to him
or her under such Nonqualified Stock Options or Restricted Stock Awards. Such
Shares shall be valued at the Fair Market Value on the day preceding the day
when taxes otherwise would be withheld in cash. The payment of withholding taxes
by surrendering Shares to the Company, if permitted by the Administrator, shall
be subject to such restrictions as the Administrator may impose, including any
restrictions required by rules of the Securities and Exchange Commission.
26. SUCCESSORS AND ASSIGNS.
          The Plan shall be binding upon the Company, its successors and
assigns, and any parent Company of the Company’s successors or assigns.
Notwithstanding that the Plan may be binding upon a successor or assign by
operation of law, the Company shall require any successor or assign to expressly
assume and agree to be bound by the Plan in the same manner and to the same
extent that the Company would be if no succession or assignment had taken place.

20



--------------------------------------------------------------------------------



 



27. EXECUTION.
          To record the adoption of the Plan as amended and restated on June 3,
2008, the Company has caused its authorized officer to execute the same.

            ABM INDUSTRIES INCORPORATED
      By:   /s/ Erin Andre         Its: Senior Vice President,        Human
Resources     

21